


Exhibit 10.4


AMENDMENT TO THE FANNIE MAE
SUPPLEMENTAL RETIREMENT SAVINGS PLAN


Pursuant to Section 9.2 of the Fannie Mae Supplemental Retirement Savings Plan
(the “Plan”) and as approved by the Fannie Mae Board of Directors on January 18,
2013, and FHFA on April 22, 2013, the Plan is hereby amended, effective July 1,
2013, as follows:
1.
Article II of the Plan shall be amended by adding a new Section 2.5A to read as
follows:



2.5A    “Company Transition Credit” means an amount credited on behalf of an
eligible Grandfathered Executive as set forth in Section 4.6 of the Plan.


2.
The last paragraph of Section 2.6 is hereby amended and restated to read as
follows:



References in the Plan to the Fannie Mae Deferred Pay Plan, and deferred pay
under the Fannie Mae Deferred Pay Plan, shall include the Deferred Salary
component of the Executive Compensation Program, as it may be modified from time
to time (the “Executive Compensation Program”).


For the further avoidance of doubt, for purposes of determining 6% and
Nondiscretionary Credits for a Grandfathered Executive for the 2013 Plan Year,
“Compensation” shall include: (i) base salary only with respect to payroll
periods ending on or after July 1, 2013 and on or before December 31, 2013; (ii)
2013 Deferred Salary earned under the Executive Compensation Program only with
respect to payroll periods ending on or after July 1, 2013 and on or before
December 31, 2013; (iii) amounts with respect to the 2012 and 2013 long-term
incentive awards under the Long-Term Incentive Plans paid in 2014 (other than
for SEC Executive Officers); and (iv) amounts paid under Variable Compensation
Plans (VCPs) during the period commencing July 1, 2013 and ending December 31,
2013.


3.
Section 2.17 is amended by adding the following to the end thereof:



In addition, for purposes of determining the 6% and Nondiscretionary Credits for
a Grandfathered Executive for the 2013 Plan Year, the IRS Limit for 2013 shall
be applied as if the Grandfathered Executive was a participant in the Plan for
the entire 2013 Plan Year in the manner determined by the Administrator.


4.
Section 3.1 is amended by adding the following to the end thereof:



Effective with respect to payroll periods ending on and after July 1, 2013, a
Grandfathered Executive shall be eligible to participate in the Plan.


5.
Article IV shall be amended by adding the following new Section 4.6 to read as
follows:



1.
    Company Transition Credits for Certain Grandfathered Executives.

 
        (a)     For each full and partial Plan Year during the transition period
commencing on July 1, 2013 and ending with the payroll period ending on or prior
to June 30, 2018, the




--------------------------------------------------------------------------------




Company Transition Credits, as described in paragraph (b) below, shall be added
to the Account of an eligible Grandfathered Executive, as described in paragraph
(c) below. Company Transition Credits shall be added in each December during the
transition period and in June of 2018, or at such other time or times as the
Company may determine in its discretion.


        (b)    The Company Transition Credits made on behalf of each eligible
Grandfathered Executive for each full and partial Plan Year during the
transition period shall equal 4% of the lesser of: (i) the amount of such
Grandfathered Executive’s “Earnings” under the applicable provisions of the
Retirement Savings Plan, as in effect from time to time, for the applicable full
or partial Plan Year but determined without regard to the IRS Limit or (ii) two
times the amount of the Participant’s base salary for such full or partial Plan
Year, in either case as reduced by the IRS Limit for the Plan Year (with such
IRS Limit prorated for the partial 2013 and 2018 Plan Years).


        (c)    For purposes of this Section 4.6, a Grandfathered Executive who
is eligible to receive Company Transition Credits for a Plan Year during the
transition period shall mean only a Grandfathered Executive: (i) who is eligible
to receive an Employer Transition Contribution under the Retirement Savings
Plan, as in effect from time to time, and (ii) who is employed on the first day
of the last pay period of such Plan Year, or, in the case of the 2018 Company
Transition Credit, who is employed on the first day of the last pay period
ending on or before June 30, 2018. If an eligible Grandfathered Executive
separates from service with the Company after June 30, 2013 and is subsequently
rehired by the Company, such Grandfathered Executive shall no longer be eligible
for Company Transition Credits under this Section 4.6 following his or her
rehire.


6.
Section 5.1 of the Plan shall be amended to provide as follows:



5.1     Elective, 6%, and Company Transition Credits. The portion of a
Participant’s Account attributable to Elective Credits, 6% Credits, and Company
Transition Credits shall be fully vested at all times.
IN WITNESS WHEREOF, Fannie Mae has caused this Amendment to be executed in its
name and on its behalf as of the dates set forth herein by an officer or a duly
authorized delegate.
FANNIE MAE




By: /s/ Judith C. Dunn
Judith C. Dunn
Senior Vice President &
Principal Deputy General Counsel
        




Date: October 3, 2013






